United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 98-3080                                  September Term, 1998

United States of America,
               Appellant
               
v.

Webster L. Hubbell, Suzanna W. Hubbell, 
Michael C. Schaufele and Charles C. Owen
               Appellees
               


          Appeal from the United States District Court
                  for the District of Columbia
                       (No. 98cr00151-01)
                                
                                
                                

     Before: Wald, Williams and Tatel, Circuit Judges.


                            O R D E R

     It is ORDERED by the Court that the opinion of January 26, 1999 in the above entitled
case is amended as follows:

     Page 8 of Judge Williams's dissent, 5 lines from the bottom, delete the word "underlined"
and replace with "italicized".


FOR THE COURT:
Mark J. Langer, Clerk



Filed on January 27, 1999